Name: Council Regulation (EEC) No 2914/86 of 16 September 1986 on the rules for calculating the monetary compensatory amounts applicable in the eggs and poultrymeat sectors and amending Regulation (EEC) No 2062/86
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  animal product
 Date Published: nan

 24. 9 . 86 Official Journal of the European Communities No L 272/3 COUNCIL REGULATION (EEC) No 2914/86 of 16 September 1986 on the rules for calculating the monetary compensatory amounts applicable in the eggs and poultrymeat sectors and amending Regulation (EEC) No 2062/86 Whereas no final solution could be worked out at the appropriate time ; whereas the current arrangements should therefore be extended by a period of time enabling a final decision to be adopted, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Council Regulation (EEC) No 2062/86 (3) suspended application of part of the negative compena ­ tory amounts in France and the United Kingdom until 30 September 1986 for products in the eggs and poultrymeat sectors ; Whereas that temporary limitation had been introduced pending a Council decision on the calculation of the monetary compensatory amounts to be applied in the future for the products in question ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2062/86 the date 30 September 1986 shall be replaced by 31 October 1986 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1986. For the Council The President M. JOPLING (') OJ No L 159 , 26 . 6 . 1986, p . 6 . (2) OJ No C 176, 14. 7. 1986, p. 191 . 0 OJ No L 176, 1 . 7 . 1986, p . 15 .